Exhibit 10.3

 

SECOND MODIFICATION OF MORTGAGE AND LOAN DOCUMENTS

 

This SECOND MODIFICATION OF MORTGAGE AND LOAN DOCUMENTS (the “Modification
Agreement”) is made as of June 6, 2014 among TRADEPORT DEVELOPMENT I, LLC having
its chief executive office at 204 West Newberry Road, Bloomfield, CT 06002 (the
“Borrower”), GRIFFIN LAND & NURSERIES, INC. having its chief executive office at
One Rockefeller Plaza, Suite 2301, New York, New York 10020 (“Griffin Land”),
GRIFFIN CENTER DEVELOPMENT I, LLC having its chief executive office at 204 West
Newberry Road, Bloomfield, CT 06002 ( “Griffin Center”) and FARM BUREAU LIFE
INSURANCE COMPANY, an Iowa corporation or its assigns having its principal
office located at 5400 University Avenue, West Des Moines, Iowa 50266
(the “Lender”).

 

RECITALS

 

A.                                    Borrower executed and delivered to Lender
its promissory note dated September 17, 2002 in the original principal amount of
$7,675,000.00 (the “Original Note”).  The Original Note is secured by that
certain Mortgage Deed, Security Agreement, Financing Statement and Fixture
Filing with Absolute Assignment of Rents and Leases which is recorded in the
land records of the Town of Windsor in Volume 1345, Page 222 as amended by that
certain First Amendment of Mortgage and Loan Documents dated as of April 16,
2004 and recorded in the land records of the Town of Windsor in Volume 1444 at
Page 3 (the “Mortgage”) encumbering certain real property known as 20 and 25
International Drive, located in the Town of Windsor, County of Hartford, and
State of Connecticut, and more particularly described on Schedule A attached
hereto and made a part hereof (the “Property”) and by that certain Absolute
Assignment of Leases, Rents and Income which is recorded in the Land Records in
Volume 1345 at Page 269 (the “Assignment”) and by certain other documents (the
Original Note, Mortgage, Assignment, and all other documents executed in
connection with the Original Note, collectively, the “Loan Documents”);

 

B.                                    The outstanding principal balance of the
Original Note is $5,632,444 on the date hereof.  The indebtedness evidenced by
the Original Note and secured by the Loan Documents is referred to herein as the
“Loan”;

 

C.                                    The Borrower and Griffin Land executed and
delivered that certain Guaranty (Carve-outs) dated September 17, 2002 (the
“Original Carveout Guaranty”) and that certain

 

1

--------------------------------------------------------------------------------


 

Environmental Certification and Indemnity Agreement dated September 17, 2002
(the “Environmental Indemnity”) in connection with the Loan;

 

D.                                    The parties have agreed to (i) increase
the amount of the Loan by $1,000,000.00 to $6,632,444.00, (ii) change the rate
of interest on the Loan, (iii) extend the term of the Loan, and (iv) modify the
Loan Documents to evidence such agreement and to modify the Loan Documents in
certain other respects, all in accordance with that certain loan commitment from
Lender to Borrower dated April 15, 2014 (the “Commitment”);

 

E.                                     Borrower executed and delivered that
certain Guaranty dated of even date herewith (the “Griffin Center Guaranty”) in
connection with a loan from Lender to Griffin Center as evidenced by that
certain Amended and Restated Secured Installment Note from Griffin Center to
Lender dated of even date herewith (the “Griffin Center Note”);

 

F.                                      Borrower, as guarantor, has agreed to
secure the Griffin Center Guaranty with a mortgage lien on the Property;

 

G.                                    Borrower, Griffin Land and Griffin Center
executed and delivered that certain Amended and Restated Guaranty (Carveouts)
dated of even date herewith (the “Carveout Guaranty”) which amends and restates
the Original Carveout Guaranty; and

 

H.                                   In furtherance of the foregoing, the
parties have agreed to amend and restate the Original Note and amend the Loan
Documents.

 

NOW, THEREFORE, in consideration of the terms and conditions herein contained
and other good and valuable consideration, the receipt and adequacy of which the
parties hereby acknowledge, the parties hereto covenant and agree as follows:

 

1.                                      Defined Terms.  All capitalized terms
used in this Agreement which are not defined herein shall have the meanings
ascribed to those terms in the Mortgage.

 

2.                                      Note Amendment.  The Original Note shall
be amended to read as set forth in the form of Amended and Restated Note (the
Original Note, as so amended and restated, the “Tradeport Note”) by Borrower’s
execution of a note in such form.

 

3.                                      Mortgage Amendments.  The Mortgage is
hereby amended as follows:

 

3.1                               The definition of “Indebtedness Secured
Hereby” in Section 1.09 of the Mortgage is hereby amended and restated as
follows:

 

2

--------------------------------------------------------------------------------


 

“Indebtedness Secured Hereby means (a) the payment of that certain Amended and
Restated Secured Installment Note having a maturity date of July 1, 2029 (the
“Tradeport Note”) dated June 6, 2014, executed by Mortgagor, as Maker, to the
order of Mortgagee, as Holder, in the original principal amount of Six Million
Sixt Hundred Thirty Two Thousand Four Hundred Forty-Four and 00/100 Dollars
($6,632,444.00), with interest thereon and all other sums payable thereunder
according to the terms and conditions thereof, together with any replacements,
substitutions, modifications, amendments, extensions or renewals thereof (the
“Tradeport Indebtedness”); (b) the payment of that certain Amended and Restated
Secured Installment Note having a maturity date of July 1, 2029 (the “Griffin
Center Note”) dated June 6, 2014, executed by Griffin Center Development I, LLC,
as Maker, to the order of Mortgagee, as Holder, in the original principal amount
of Seven Million Eight  Hundred Sixty-Seven Thousand Five Hundred Fifty Six and
00/100 Dollars ($7,867,556.00), with interest thereon and all other sums payable
thereunder according to the terms and conditions thereof, together with any
replacements, substitutions, modifications, amendments, extensions or renewals
thereof, which Griffin Center Note has been guaranteed by the Mortgagor in
accordance with the Griffin Center Guaranty (the “Griffin Center Guaranty”)
dated of even date herewith; (c) payment to Mortgagee, its successors and
assigns, at the times demanded and with interest at the applicable Default Rate
(as defined in the Note), to accrue from the date of advance, of all sums
advanced, if any, in protecting the interests of Mortgagee under this Mortgage
and any and all other Loan Documents and payment of insurance premiums covering
Improvements, and payment of principal and interest on prior liens, and payment
of expenses and attorneys’ fees and professionals’ fees herein provided for and
payment of any fees herein provided of any and all sums advanced under this
Mortgage from time to time.”

 

3.2                               The definition of “Loan Documents” in
Section 1.12 of the Mortgage is hereby amended and restated as follows:

 

“Loan Documents means the Tradeport Loan Documents (as hereinafter defined) and
the Griffin Center Loan Documents (as hereinafter defined).  The Tradeport Loan
Documents means the Mortgage as modified by the Modification Agreement,
financing statements, Tradeport Note, and any and all other documents and
guarantees now or hereafter executed by Mortgagor, or by any other Person to
evidence, secure or guaranty the payment of the Tradeport Indebtedness (or any
part thereof) or the performance and discharge of the Obligations (or any
portion thereof).  The Griffin Center Loan Documents means that certain
Mortgage, Security Agreement, Financing Statement and Fixture

 

3

--------------------------------------------------------------------------------


 

Filing with Absolute Assignment of Rents and Leases, as modified by the First
Modification of Mortgage and Loan Documents securing the Griffin Center Note,
and the financing statements, the Griffin Center Note, and any and all other
documents and guarantees now or hereafter executed by Mortgagor, or by any other
Person to evidence, secure or guaranty the payment of the Griffin Center
Indebtedness (or any part thereof) or the performance and discharge of the
Obligations (or any portion thereof).”

 

3.3                               The definition of “Obligations” in
Section 1.17 of the Mortgage is hereby amended and restated as follows:

 

“Obligations means any and all of the covenants, warranties, representations and
other obligations (other than to repay the Indebtedness Secured Hereby) made or
undertaken by Mortgagor or any other Person or Mortgagee as set forth in the
Loan Documents, inclusive of the Tradeport Note, the Second Modification of
Mortgage and Loan Documents, the Griffin Center Note and the Griffin Center
Guaranty.”

 

3.4                               Article II of the Mortgage is hereby amended
as follows in order to extend the lien of this Mortgage to secure the additional
obligations and indebtedness of Mortgagor:

 

“Mortgagor hereby does GIVE, GRANT, BARGAIN, SELL AND CONFIRM to Mortgagee, its
successors and assigns forever, WITH MORTGAGE COVENANTS, the Mortgaged Property
(other than the Personalty), and grants to Mortgagee a security interest in and
the Personalty for the purpose of securing, in such order of priority as
Mortgagee may elect, the Indebtedness Secured Hereby and the payment and
performance in full of all of the Obligations, which payment and performance
shall be THE CONDITION OF THIS DEED.

 

TO HAVE AND TO HOLD the above granted and bargained Mortgaged Property, with the
privileges and appurtenances thereof, unto the said Mortgagee, and its
successors and assigns forever, to its and their own proper use and behoof.

 

PROVIDED HOWEVER, THE CONDITION OF THIS DEED is such that if Mortgagor shall
pay, or cause to be paid, to Mortgagee the Indebtedness Secured Hereby at the
time and in the manner stipulated herein, and in the Note, and shall pay and
perform all of the Obligations, including, but not limited to payment of all
sums under any of the Loan Documents, and no default or Event of Default
hereunder shall then exist, then the estate, right, title and interest of the

 

4

--------------------------------------------------------------------------------


 

Mortgagee in the Mortgaged Property shall cease, terminate and become void, and
upon proof being given to the satisfaction of Mortgagee that the Indebtedness
Secured Hereby has been paid or satisfied, and all of the Obligations paid and
performed, and upon payment of all other fees, costs, charges, expenses and
liabilities chargeable or incurred or to be incurred by Mortgagee, Mortgagee
shall, upon receipt of the written request of Mortgagee, release and visit the
Mortgage of record (but the provisions of Section 3.19 below shall survive any
such release or discharge).”

 

3.5                               Section 6.01 of the Mortgage is hereby amended
to add the following:

 

“(n)                           The occurrence of a default or an Event of
Default under any other document or instrument that now or hereafter evidences
or secures payment of the Tradeport Note.”

 

3.6                               Mortgagor has executed and delivered the
Tradeport Note to Mortgagee in connection with this Modification Agreement and
the Tradeport Note amends and restates, inter alia, Paragraph T(2) of the
Original Note.  It is the intention of the parties that Section 8.02 of the
Mortgage is amended and restated to conform to Paragraph T(2) of the Tradeport
Note with all references to Maker to refer to Mortgagor and all references to
Holder to refer to Mortgagee and Section T(2) of the Griffin Center Note is
incorporated by reference into the Mortgage.

 

4.                                      Assignment of Leases.  The Assignment is
hereby amended as follows:

 

4.1                               All references to “Seven Million Six Hundred
Seventy-Five Thousand and 00/100 Dollars” and/or $7,675,000.00 appearing in each
of the Loan Documents is hereby amended to read “Six Million Six Hundred
Thirty-Two Thousand Four Hundred Forty-Four and 00/100 Dollars” and/or
$6,632,444.00, as the case may be..

 

5.                                      Loan Documents.

 

5.1                               Each of the Loan Documents is hereby deemed
modified to evidence and secure the Tradeport Note.

 

5.2                               All references to the “Loan” shall mean the
principal sum evidenced by the Tradeport Note of $6,632,444.00.

 

5.3                               All references to “Seven Million Six Hundred
Seventy-Five Thousand and 00/100 Dollars” and/or $7,675,000.00  appearing in
each of the Loan Documents is

 

5

--------------------------------------------------------------------------------


 

hereby amended to read “Six Million Six Hundred Thirty-Two Thousand Four Hundred
Forty-Four and 00/100 Dollars” and/or $6,632,444.00, as the case may be.

 

5.4                               All references in the Loan Documents to the
Note, Mortgage, Assignment, and Loan Documents shall be deemed to be references
to the same as amended hereby, and, effective on the date hereof, the term “Loan
Documents” shall include the Tradeport Note, this Modification Agreement, the
Griffin Center Guaranty and the Carveout Guaranty.

 

6.                                      Environmental Indemnity.  By their
execution at the end hereof, the Borrower and Griffin Land hereby each confirm
and ratify its respective obligations under the Environmental Indemnity.

 

7.                                      Cross-Default of Borrower Obligations:
Related Matters.

 

7.1                               The occurrence of any default or Event of
Default under any of the Griffin Center Loan Documents shall constitute a
default under the Tradeport Loan Documents and the occurrence of any default or
Event of Default under any of the Tradeport Loan Documents shall constitute a
default under the Griffin Center Loan Documents.

 

7.2                               Each of the following shall be deemed included
as an Event of Default under the Mortgage: (a) any failure to make any payment
of money or to pay, perform or discharge any monetary or financial obligation on
the date when the same is due in accordance with the terms of the Tradeport Note
and this Modification Agreement; and (b) any failure to perform any of the
terms, covenants and conditions of the Tradeport Note or this Modification
Agreement.

 

8.                                      Representations and Warranties.  Except
as modified hereby, or as otherwise disclosed to Lender in writing, Borrower
hereby affirms and restates all of the representations and warranties, covenants
and agreements made and set forth in the Mortgage, Original Note and Loan
Documents, and any and all other documents executed in connection with the Loan.

 

9.                                      Ratification.  The Loan Documents as
herein amended are hereby ratified and confirmed.  Every provision, covenant,
condition, obligation, right, and power in and under the Loan Documents shall
continue in full force and effect, affected by this Modification Agreement only
to the extent of the amendments set forth herein, with the same priority as
prior to execution of this Modification Agreement.

 

10.                               Defaults.  Any default by Borrower in any of
the covenants, conditions, provisions, stipulations, or agreements herein made
shall, at the option of Lender, or its

 

6

--------------------------------------------------------------------------------


 

successors and assigns, constitute a default under the Mortgage and Tradeport
Note, entitling Lender to any or all of the other remedies it or they may have
thereunder.

 

11.                               Mortgage Lien.  All of the Mortgaged Property
shall remain in all respects subject to the lien, charge, and encumbrance of the
Mortgage, and nothing herein contained, and nothing done pursuant hereto, shall
affect or be construed to affect the lien, charge, or encumbrance of the
Mortgage or the priority thereof over all liens, charges or encumbrances, except
to the extent, if any, expressly provided herein.  Borrower hereby reaffirms its
grant of a mortgage of the Mortgaged Property to Lender to secure the payment of
the principal, interest, prepayment premium and other charges due under the
Tradeport Note.

 

12.                               Counterparts.  This Modification Agreement may
be executed with one or more counterpart signature pages, and when both parties
have executed one or more such counterpart pages, this Agreement shall be fully
executed.  Any counterpart of this Agreement to which original signatures of
both parties are attached shall be deemed a fully executed original.

 

13.                               Choice of Law.  This Modification Agreement
has been negotiated, executed and delivered in, and shall be deemed to have been
made in the State of Connecticut, and the validity of this Agreement, its
construction, interpretation and enforcement, and the rights of the parties
hereunder shall be determined under, governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of
Connecticut.

 

14.                               Severability.  Any provision of this
Modification Agreement which is prohibited or unenforceable under any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

15.                               Bind and Inure.  This Modification Agreement
shall be binding upon and inure to the benefit of Borrower, its successors and
assigns, including any subsequent owner of the Property, or any part thereof,
Griffin Land, Tradeport, and their successors and assigns, and shall be binding
upon and inure to the benefit of Lender, its successors and assigns.

 

16.                               Entire Agreement.  This Modification Agreement
is intended by the parties hereto as a final expression of this Modification
Agreement and is also intended as a complete and exclusive statement of the
terms hereof.  No course of dealing, course of performance or trade usage, and
no parol or evidence of any nature shall be used to supplement or modify any
terms hereof.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

WITNESSED BY:

 

BORROWER:

 

 

 

/s/ Thomas M. Daniells

 

TRADEPORT DEVELOPMENT I, LLC

Thomas M. Daniells

 

 

 

 

 

 

/s/ Denise M. Boucher

 

 

 

Denise M. Boucher

 

By:

River Bend Holdings, LLC, its sole Member

 

 

 

 

 

 

 

By:

Griffin Land, LLC, its sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

Name: Anthony Galici

 

 

 

 

Title: Vice President

 

 

STATE OF CONNECTICUT

)

 

 

 

)ss. Hartford

COUNTY OF HARTFORD

)

 

 

On this the 5th day of June, 2014, before me, the undersigned officer,
personally appeared Anthony J. Galici, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument, and
acknowledged himself to be the Vice President of Griffin Land, LLC, the sole
Member of River Bend Holdings, LLC, which is the sole Member of TRADEPORT
DEVELOPMENT I, LLC, a limited liability company, and that he, as such Vice
President of Griffin Land, LLC, being authorized to do, executed the foregoing
instrument as the free act and deed of TRADEPORT DEVELOPMENT I, LLC for the
purposes contained therein by signing the name of TRADEPORT DEVELOPMENT I, LLC
by himself as the Vice President of Griffin Land, LLC.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

/s/ Thomas M. Daniells

 

Commissioner of the Superior Court/

 

Thomas M. Daniells

 

[Affix Notarial Seal]

 

8

--------------------------------------------------------------------------------


 

WITNESSED BY:

GRIFFIN LAND & NURSERIES, INC.

 

 

/s/ Thomas M. Daniells

 

 

Thomas M. Daniells

 

 

By:

/s/ Anthony Galici

/s/ Denise M. Boucher

 

 

Name: Anthony Galici

Denise M. Boucher

 

Title: Vice President

 

STATE OF CONNECTICUT

)

 

 

 

)ss. Hartford

COUNTY OF HARTFORD

)

 

 

On this the 5th day of June, 2014, before me, the undersigned officer,
personally appeared Anthony Galici, known to me (or satisfactorily proven) to be
the person whose name is subscribed to the within instrument, and acknowledged
himself to be the Vice President of Griffin Land & Nurseries, Inc., a
Connecticut corporation, and that he, as such Vice President, being authorized
to do, executed the foregoing instrument as his free act and deed and the free
act and deed of Griffin Land & Nurseries, Inc. for the purposes contained
therein by signing the name of Griffin Land & Nurseries, Inc. by himself as the
Vice President of Griffin Land and Nurseries, Inc.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

/s/ Thomas M. Daniells

 

Commissioner of the Superior Court/

 

Thomas M. Daniells

 

[Affix Notarial Seal]

 

9

--------------------------------------------------------------------------------


 

WITNESSED BY:

 

GRIFFIN CENTER DEVELOPMENT I, LLC

 

 

 

 

/s/ Thomas M. Daniells

 

By:

River Bend Holdings, LLC, its sole Member

Thomas M. Daniells

 

 

 

 

 

 

 

/s/ Denise M. Boucher

 

 

By:

Griffin Land, LLC, its sole Member

Denise M. Boucher

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

Name: Anthony Galici

 

 

 

 

Title: Vice President

 

STATE OF CONNECTICUT

)

 

 

 

)ss. Hartford

COUNTY OF HARTFORD

)

 

 

On this the 5th day of June, 2014, before me, the undersigned officer,
personally appeared Anthony J. Galici, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument, and
acknowledged himself to be the Vice President of Griffin Land, LLC, the sole
Member of River Bend Holdings, LLC, which is the sole Member of GRIFFIN CENTER
DEVELOPMENT I, LLC, a limited liability company, and that he, as such Vice
President of Griffin Land, LLC, being authorized to do, executed the foregoing
instrument as the free act and deed of GRIFFIN CENTER DEVELOPMENT I, LLC for the
purposes contained therein by signing the name of GRIFFIN CENTER DEVELOPMENT I,
LLC by himself as the Vice President of Griffin Land, LLC.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

/s/ Thomas M. Daniells

 

Commissioner of the Superior Court/

 

Thomas M. Daniells

 

[Affix Notarial Seal]

 

10

--------------------------------------------------------------------------------


 

WITNESSED BY:

 

 

 

 

 

/s/ Justin Banks

 

FARM BUREAU LIFE INSURANCE

Justin Banks

COMPANY, an Iowa corporation

 

 

 

 

/s/ Douglas S. Bruning

 

By:

/s/ Roger PJ Soener

Douglas S. Bruning

 

Name: Roger PJ Soener

 

 

Title: Vice President – Real Estate

 

 

STATE OF IOWA

)

 

)  ss: ss. West Des Moines

COUNTY OF POLK

)

 

The foregoing instrument was acknowledged before me this 4 day of June, 2014, by
Roger PJ Soener, as Vice President – Real Estate of FARM BUREAU LIFE INSURANCE
COMPANY, an Iowa corporation, on behalf of such corporation.

 

 

 

Michelle L. Cook

 

Notary Public

[Affix Notarial Seal]

My Commission Expires: 10-6-2016

 

11

--------------------------------------------------------------------------------